UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5218


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL BERNARD COLEMAN,

                Defendant - Appellant.



                            No. 10-5313


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAUL BERNARD COLEMAN,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 11-9604)


Submitted:   November 26, 2012            Decided:   December 5, 2012


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.
Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Craig W. Sampson, Sr., BARNES & DIEHL, PC, Chesterfield,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, N. George Metcalf, Richard D. Cooke, Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               A federal jury convicted Paul Bernard Coleman of two

counts    of    possession     with       intent          to    distribute      cocaine       base

(“crack”),      in    violation      of    21       U.S.C.       §     841(a)   (2006).         On

December 20, 2010, the district court sentenced Coleman to the

statutory       mandatory    minimum        term          of    life    imprisonment.           On

appeal, this court affirmed the district court’s judgment.                                     See

United    States      v.   Coleman,       445       F.    App’x      642     (4th    Cir.    2011)

(unpublished).

               Subsequently,      in      Dorsey         v.    United      States,    567     U.S.

___, 132 S. Ct. 2321 (2012), the Supreme Court determined that

the   Fair      Sentencing     Act     (“FSA”)            applies       to    defendants       who

committed their offenses prior to the effective date of the Act,

August 3, 2010, but were sentenced after that date.                                         Id. at

2326-36.       The Court then granted Coleman’s petition for a writ

of certiorari and remanded the appeal to this court based on

Dorsey.        As Coleman was sentenced after the effective date of

the FSA, we affirm the conviction but vacate the sentence and

remand    to    the    district      court          for       resentencing      in    light     of

Dorsey.        We dispense with oral argument because the facts and

legal      contentions         are         adequately                presented         in      the




                                                3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                       AFFIRMED IN PART,
                                                        VACATED IN PART,
                                                            AND REMANDED




                                    4